DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeddies et al. (US 4,005,710, hereafter 'Zeddies').
As to claim 1, Zeddies discloses medical check valve (see Figs. 1-3, “This invention relates to a simplified one-way disc valve” – lines 6-7 col. 1) for use in a medical device to provide one-way fluid flow between a first fluid location and a second fluid location (shown providing fluid flow between solution container 11 and needle 21 – see Figs. 1-3), said check valve comprising: a flexible diaphragm (valve member 25 which is described as “A freely movable, flexible valve member” – see para beginning line 34 col. 1) comprising a top surface (flat surface 33), a bottom surface (25), and a side wall (57) between the top surface and the bottom surface (see annotated Figs. 4 & 5 below, hereafter referred to collectively as “Fig. A”); a first support member extending from the bottom surface of the flexible diaphragm and a second support member extending from the bottom surface of the flat surface 33 to seat against rim 30 and thereby seal off intake orifice 27”) and a second position in which the top surface of the diaphragm is curved around the line of symmetry (the examiner is interpreting the valve member 25 to be fully capable of performing this function since the valve member 25 is described as flexible and thus, the top surface would be capable of flexing/curving, at least in a portion thereof, around the line of symmetry) and is configured to be displaced from the fluid opening (see Figs. 2-3, line 49 col. 3 through line 31 col. 4).

    PNG
    media_image1.png
    441
    755
    media_image1.png
    Greyscale

As to claim 3, Zeddies discloses the medical check valve of Claim 1, wherein the flexible diaphragm is a disc (Figs. 4-6, lines 51-52 col. 2).
As to claim 5, Zeddies discloses the medical check valve of Claim 1, wherein the flexible diaphragm is nonperforate (Figs. 4-6).
As to claim 6, Zeddies discloses the medical check valve of Claim 1, wherein the flexible diaphragm, the first support member, and the second support member are integrally formed (see Figs. 4-6).

Additionally, Zeddies also reads on claims 1-6 using the following alternative interpretation of Zeddies:
As to claim 1, Zeddies discloses medical check valve (see Figs. 1-3, “This invention relates to a simplified one-way disc valve” – lines 6-7 col. 1) for use in a medical device to provide one-way fluid flow between a first fluid location and a second fluid location (shown providing fluid flow between solution container 11 and needle 21 – see Figs. 1-3), said check valve comprising: a flexible diaphragm (valve member 50 which is described as “A freely movable, flexible valve member” – see para beginning line 34 col. 1) comprising a top surface (flat surface 51; Fig. 8), a bottom surface (see annotated Fig. 7; hereafter referred to as “Fig. B”), and a side wall between the top surface and the bottom surface (see annotated Fig. B & Fig. 8); a first support member extending from the bottom surface of the flexible diaphragm and a second support member extending from the bottom surface of the flexible diaphragm (see Fig. B), the first support member and second support member positioned to define a line of symmetry that bisects the bottom surface without passing through the first support member or the second support member (Fig. B); wherein the flexible diaphragm has a first position in which the top surface is generally planar and is configured to seal against a fluid opening (see Fig. 3, lines 1-7 col. 4: “flat surface 33 to seat against rim 30 and thereby seal off intake orifice 27” – the examiner understands valve member 50 to operate in a similar manner based off of at least paragraph beginning line 22 col. 3) and a second position in which the top surface of the diaphragm is curved around the line of symmetry (the examiner is interpreting the valve member 50 to be fully capable of performing this function since the valve member 50 is described as flexible and thus, the top surface would be capable of flexing/curving, at least in a portion thereof, around the line of symmetry) and is configured to be displaced from the fluid opening (see Figs. 2-3, line 49 col. 3 through line 31 col. 4).

    PNG
    media_image2.png
    441
    755
    media_image2.png
    Greyscale

As to claim 2, Zeddies discloses the medical check valve of Claim 1, wherein the line of symmetry is the only line of symmetry that bisects the bottom surface without passing through the first support member or the second support member (see Fig. B; not possible to draw another line of symmetry without intersecting annotated first support member and/or second support member).
As to claim 3, Zeddies discloses the medical check valve of Claim 1, wherein the flexible diaphragm is a disc (Figs. 7-8, lines 51-52 col. 2).
As to claim 4, Zeddies discloses the medical check valve of Claim 3, wherein the support members are positioned 180 degrees apart about the disc (see Fig. B above).
As to claim 5, Zeddies discloses the medical check valve of Claim 1, wherein the flexible diaphragm is nonperforate (see Figs. 7-8).
As to claim 6, Zeddies discloses the medical check valve of Claim 1, wherein the flexible diaphragm, the first support member, and the second support member are integrally formed (Figs. 7-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeddies in view of Gifford (US 3,693,651).
As to claims 7 and 8, Zeddies discloses the medical check valve of claim 1 as described above (under either of the above interpretations), however Zeddies is silent to wherein a net pressure of less than 3psi on the top surface of the flexible diaphragm is sufficient to move the diaphragm from the first position to the second position or further wherein a net pressure of less than 1psi on the top surface of the flexible diaphragm is sufficient to move the diaphragm from the first position to the second position. 
Gifford teaches a valve assembly having a flexible valve (32) and reads “In any event, by proportioning this dimension for a valve member of a given thickness, hardness and size it will be apparent that the valve member can be made to vent at a predetermined load.  This allows a fairly wide range of predetermined relief pressures to be vented using the construction of FIG. 1, with such pressures ranging from less than 1 psi up to several psi” (see para beginning line 50 col. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify Zeddies such that a net pressure of less than 3psi (or 1psi, or any desired value) on the top surface of the flexible diaphragm is sufficient to move the diaphragm from the first position to the second position. One would have been motivated to do so based off of Gifford, which teaches modifying dimensions of a valve member for the purpose of making the valve open/close at a desired pressure value (such as less than 1 psi) based on the application of the valve (see para beginning line 50 col. 2).

As to claim 9, Zeddies in view of Gifford teaches the medical check valve of claim 8 as described above. Zeddies further discloses wherein a positive net pressure on the bottom surface of the flexible diaphragm is needed to maintain the flexible diaphragm in the first position (see lines 49 col. 3 through line 15 col. 4: at rest the valve member 25 is in the open position and only moves to the sealed position (i.e. the first position) when there is a net positive pressure on the bottom surface).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claim 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,369,349 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both require similar language of a diaphragm comprising a top surface, a bottom surface, a side wall between the top surface and the bottom surface, a first support member, a second support member, a line of symmetry, and wherein the diaphragm has a first position and a second position. The difference between the instant claim 1 and claim 1 of the patent is that the instant claim 1 is broader and does not require parts of the manifold such as the first port, second port, and housing found in claim 1 of the patent. Furthermore the instant claim 1 recites the broader language of “wherein the flexible diaphragm has a first position in which the top surface is generally planar and is configured to seal against a fluid opening and a second position in which the top surface of the diaphragm is curved around the line of symmetry and is configured to be displaced from the fluid opening” when compared to the patent which recites “wherein the diaphragm has a first position in which the top surface is generally planar and is configured to seal against a fluid opening and a second position in which the diaphragm is flexed downward around the line of symmetry thereby creating a concavity on the top surface of the diaphragm, at least a portion of the diaphragm configured to be displaced from the fluid opening in the second position”. While the instant claim 1 specifically uses the term “flexible” to describe the diaphragm, claim 1 of the patent requires that the diaphragm “is flexed downward…” therefore one having ordinary skill in the art would recognize that the diaphragm of the patent is also flexible.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783